Name: Commission Regulation (EC) No 1343/94 of 10 June 1994 amending for the third time Regulation (EEC) No 3389/81 laying down detailed rules for export refunds in the wine sector
 Type: Regulation
 Subject Matter: agricultural activity;  Europe;  tariff policy;  trade policy;  marketing;  beverages and sugar
 Date Published: nan

 Avis juridique important|31994R1343Commission Regulation (EC) No 1343/94 of 10 June 1994 amending for the third time Regulation (EEC) No 3389/81 laying down detailed rules for export refunds in the wine sector Official Journal L 146 , 11/06/1994 P. 0007 - 0008 Finnish special edition: Chapter 3 Volume 58 P. 0047 Swedish special edition: Chapter 3 Volume 58 P. 0047 COMMISSION REGULATION (EC) No 1343/94 of 10 June 1994 amending for the third time Regulation (EEC) No 3389/81 laying down detailed rules for export refunds in the wine sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1566/93 (2), and in particular Article 56 (4) thereof, Having regard to Council Regulation (EEC) No 345/79 of 5 February 1979 laying down general rules for granting export refunds on wine and criteria for fixing the amount of such refunds (3), as amended by Regulation (EEC) No 2009/81 (4), and in particular Article 6 (3) thereof, Whereas Regulation (EEC) No 3389/81 of the Commission lays down certain detailed rules in relation to the granting of export refunds in the wine sector (5), as last amended by Regulation (EEC) No 3473/82 (6), Whereas disturbances on the world market necessitate that payment of export refunds on wine exported to Albania, Armenia, Azerbaijan, Belarus, Bulgaria, Estonia, Georgia, Hungary, Kazakstan, Kyrgystan, Latvia, Lithuania, Moldova, Poland, Romania, Russia, Tajikistan, the Czech and Slovak Republics, Turkmenistan, Ukraine and Uzbekistan should be made subject to proof that the product has really been imported into the third country specified; whereas it is therefore appropriate to provide that the provisions of Article 5 of Commission Regulation (EEC) No 3665/87 of 27 November 1987, laying down common detailed rules for the application of the system of export refunds on agricultural products (7), as amended by Regulation (EEC) No 2805/93 (8), shall apply; Whereas furthermore experience has shown that export transactions to certain of the abovementioned countries have lead to abuses; whereas, in order to prevent such abuses, payment of the refund should be subject to the condition that products in containers holding more than two litres has not only been imported into such third country, but also bottled there; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3389/81 is amended as follows: The following Article is added: 'Article 4a For the purpose of the payment of refunds for the export of products whose destination is stated in the export declaration to be Albania, Armenia, Azerbaijan, Belarus, Bulgaria, Estonia, Georgia, Hungary, Kazakstan, Kyrgystan, Latvia, Lithuania, Moldova, Poland, Romania, Russia, Tajikistan, the Czech and Slovak Republics, Turkmenistan, Ukraine and Uzbekistan, the condition laid down in Article 5 (1) (a) of Regulation (EEC) No 3665/87 shall, in the case of all such exports, be deemed to have been fulfilled. In addition to the proofs as foreseen in Article 18 of Regulation (EEC) No 3665/87 the exporter of products in containers holding more than two litres must prove the product has been bottled in the third country for which the refund is granted.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It is applicable to products in respect of which the date of export is after the 10 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 154, 25. 6. 1993, p. 39. (3) OJ No L 54, 5. 3. 1979, p. 69. (4) OJ No L 195, 18. 7. 1981, p. 6. (5) OJ No L 341, 28. 11. 1981, p. 24. (6) OJ No L 365, 24. 12. 1982, p. 30. (7) OJ No L 351, 14. 12. 1987, p. 1. (8) OJ No L 256, 14. 10. 1993, p. 7.